Citation Nr: 1103290	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-37 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with herniated nucleus pulposus. 

2.  Whether a reduction in rating from 40 percent to 20 percent 
for degenerative disc disease of the lumbar spine with herniated 
nucleus pulposus, effective July 1, 2008, was proper.

3.  Entitlement to a compensable rating for allergic rhinitis 
prior to October 12, 2007, and in excess of 10 percent since 
October 12, 2007.  

4.  Entitlement to a compensable rating for hypertension.

5.  Entitlement to a rating in excess of 10 percent for dysthymic 
disorder.  

6.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right hip.  

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993, 
from April to July 2003, and from December 2003 to March 2005.

This matter is on appeal from June and December 2005 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issues of entitlement to an increased rating for degenerative 
disc disease of the lumbar spine, for whether the reduction of 
the rating for the Veteran's back from 40 percent to 20 percent 
was proper, and for TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 12, 2007, the competent evidence indicated 
allergic rhinitis with symptoms of congestion and increased 
sputum.  A greater than 50 percent obstruction of the nasal 
passage on both sides, complete obstruction on one side, or 
polyps have not been shown.

2.  As of October 12, 2007, the competent evidence indicated 
allergic rhinitis characterized by greater than 50 percent 
obstruction of the nasal passages on both sides, but without 
polyps.

3.  The Veteran requires continuous medication to control his 
hypertension.  However, it is not manifested by a diastolic 
pressure of predominately 110 mm Hg or more, or a systolic 
pressure of predominately 200 mm Hg or more.

4.  Prior to August 2006, the Veteran's dysthymic disorder was 
characterized by mild symptoms.

5.  As of August 2006, the Veteran's psychiatric disability was 
shown to cause occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks; but his psychiatric disability has 
not been shown to be of such severity to cause occupational and 
social impairment with reduced reliability and productivity.
 
6.  Range of motion of the Veteran's right hip, even considering 
functional limitation from pain and repetitive motion, is not 
limited to 30 degrees of flexion or less likely than not or 
abduction to no more than 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for allergic rhinitis 
prior to October 12, 2007 and a rating in excess of 10 percent 
for allergic rhinitis since October 12, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.97, Diagnostic 
Code (DC) 6522 (2010).

2.  The criteria for a disability rating of 10 percent, but no 
higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.104, DC 7101 (2010).

3.  The criteria for a 30 percent rating for a dysthymic disorder 
were met August 18, 2006, but no earlier, but the criteria for a 
rating in excess of 30 percent for dysthymic disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, 
DCs 9433 (2010).

4.  The criteria for rating in excess of 10 percent rating for a 
right hip disability have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, DCs 5252, 5253 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's claims arise from his disagreement with the initial 
evaluations following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the 
RO has obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Moreover, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not been 
obtained.  

Additionally, the Veteran was provided VA examinations in July 
and August 2005, as well as in August and October 2007.  
Regarding the claims on appeal, there is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected disabilities since the most 
recent VA examinations.  

Moreover, the Board finds these VA examination reports to be 
thorough and adequate upon which to base a decision with regard 
to the Veteran's claim.  In each case, the VA examiner personally 
interviewed and examined the Veteran, including eliciting a 
history from him, and provided the information necessary to 
evaluate the Veteran's disability under the applicable rating 
criteria.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of claim 
to see if the evidence warrants the assignment of different 
ratings for different periods of time during these claims a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 



Allergic Rhinitis 

Prior to October 12, 2007, the Veteran was service-connected for 
allergic rhinitis with a noncompensable rating under 38 C.F.R. 
§ 4.97, DC 6522.  Under this diagnostic code, in order to warrant 
a compensable rating, the evidence must show allergic rhinitis 
without polyps but with greater than 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on one 
side. 

However, a compensable rating is not warranted prior to October 
12, 2007, as neither a 50 percent obstruction in both sides nor 
total obstruction on one side has been shown by the medical 
evidence.  Specifically, at a VA examination in August 2005, the 
Veteran complained of experiencing "some congestion" and 
increased sputum.  However, he denied runny nose, post nasal drip 
or sore throat, and was able to control symptoms with the use of 
antihistamines.  Moreover, the examination did not note 
obstruction of any sort on either side.  

A treatment note in April 2006 indicates that the Veteran 
continued to be treated for rhinitis symptoms, and noted that his 
right nostril was "somewhat occluded."  However, this the 
evidence does not indicate that his right nostril was entirely 
obstructed, as is required for an increased rating, or that he 
was experiencing 50 percent occlusion in both nostrils.  
Therefore, a compensable rating is not warranted prior to October 
12, 2007.  

Next, in November 2007, the RO increased the Veteran's rating for 
allergic rhinitis to 10 percent, effective October 12, 2007.  
Thus the Board must now consider entitlement to a rating in 
excess of 10 percent since that time.  Specifically, in order to 
warrant a rating in excess of 10 percent, the evidence must show 
allergic or vasomotor rhinitis with polyps (20 percent under 
38 C.F.R. § 4.97, DC 6522).  

However, a rating in excess of 10 percent is not warranted, based 
on the evidence since October 12, 2007.  Specifically, in the two 
VA examinations the Veteran underwent that evaluated his 
rhinitis, neither mentioned the presence of polyps.  First, in 
the October 12, 2007 examination, he stated that he felt like his 
nose had "swollen shut," but he denied interference with 
breathing through his nose and also denied purulent discharge.  
While he did mention a history of crusting, it was not present 
upon examination.  Significantly, the examiner stated that there 
were no nasal polyps.  

Next, on the October 17, 2007 VA examination, he mentioned taking 
Loratadine in order to control his symptoms and that he had 
experienced nasal obstructions in the past, but not currently.  
Moreover, he denied excessive itching or sneezing or sinus 
tenderness, although he claimed that he has to clear his throat 
in the mornings.  The presence or absence of polyps was not 
indicated.  

Overall, while the Veteran has experienced symptoms of congestion 
and some obstruction, polyps were not noted upon examination, nor 
has the Veteran mentioned a history of such polyps.  Therefore, 
the criteria for a compensable rating percent prior to October 
12, 2007 and a rating in excess of 10 percent since October 12, 
2007 are not met.  

Hypertension

The Veteran is currently service-connected for hypertension with 
a noncompensable rating.  In order to warrant a compensable 
rating for hypertension, the evidence must show: 
*	a diastolic pressure predominantly of 100 or more; or 
*	a systolic pressure predominantly of 160 or more (both 10 
percent under DC 7101).

Additionally, a 10 percent rating is for application when the 
evidence indicates a history of diastolic pressure of 100 or 
more, or when continuous medication is required to control the 
hypertension.  Hypertension must be confirmed by readings taken 
two or more times on at least three different days.

In this case, the Board first concludes that a 10 percent rating, 
the minimum compensable evaluation, is warranted based on the 
Veteran's need for medication to control his hypertension.  
Specifically, a number of treatment notes, including a VA 
examination in October 2007 indicate that he was been taking 
Felodipine and Amlodipine since approximately March 2005, both of 
which are hypertension controlling medications.  

Moreover, a treatment note in October 2007 indicated continued 
use of hypertension control medication.  Therefore, since the 
Veteran was prescribed medication in order to control his 
hypertension, the Board concludes that an increase in disability 
rating to 10 percent is warranted.

In determining whether the Veteran is entitled to a rating in 
excess of 10 percent, the Board concludes that his symptoms do 
not more nearly approximate a higher rating.  Here, in order to 
obtain a 10 percent rating for hypertension, the evidence must 
show that the Veteran has: 
*	diastolic pressure predominantly 110 mm Hg or more; or 
*	systolic pressure predominantly 200 mm Hg or more.

Specifically, throughout the course of the appeal, the Veteran's 
diastolic pressures ranged from 60 mm Hg (November 2005) to 102 
mm Hg (March 2006).  He never had a measured diastolic pressure 
of 110 mm Hg or more.  Thus, an increased rating is not warranted 
on this basis.

Similarly, throughout the course of this appeal, the Veteran's 
systolic pressure was observed from 118 mm Hg (May 2007) to 170 
mm Hg (August 2005 VA examination).  He never had a measured 
systolic pressure of 200 mm Hg or more.  Thus, an evaluation in 
excess of 10 percent also is not warranted on this basis.  

Therefore, in conclusion, the Board concludes that a disability 
rating of 10 percent, but no more, is merited for the Veteran's 
service-connected hypertension.

Dysthymic Disorder

Psychiatric disorders are all collectively rated under the 
General Rating Formula for Mental Disorders, as set forth in 38 
C.F.R. § 4.130.  In this case, the Veteran the Veteran is 
currently rated at 10 percent for dysthymic disorder under DC 
9433.  

A 10 percent rating is assigned when a psychiatric disability 
causes occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or, when symptoms are controlled by continuous 
medication.

In order to warrant the next-higher 30 percent rating, the 
evidence must show occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational task (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment and mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9433.

In August 2005, the Veteran underwent a VA examination at which 
he described his mood as "nonchalant," and reported 
experiencing mood swings which he indicated had led to marital 
difficulties.  However, the examiner found no evidence of severe 
mood swings.  In fact, the examiner stated that the only 
objective manifestation of mental illness was mild lethargy.  The 
Veteran was noted to be able to care for his own personal 
grooming, shopping, cooking and cleaning.  The VA examiner 
described the Veteran as a "dissatisfied, pessimistic 
individual" but found that these features were also mild.  He 
found that the Veteran had insomnia, lethargy and anhedonia, all 
of which were mild in severity.   
In conclusion the examiner asserted that the Veteran had at most 
mild impairment of his functioning as a result of his mental 
condition.  The examiner assigned a GAF score of 72.  

A GAF between 71-80 is assigned if symptoms are present, but are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument).  
Additionally, such a rating is assigned when there is no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in school work).

It is noted that the Veteran demonstrated a good memory through 
the successful completion of very simple cognitive tasks such as 
remembering the most recent presidents or the colors of the 
American Flag.  

Overall, the Board concludes that the symptoms displayed by the 
Veteran in June and August 2005 were mild.  VA treatment records 
prior to August 2006 were reviewed and continue to show symptoms 
compatible with the findings that were made at the 2005 VA 
examination.

In August 2006, the Veteran wrote a letter indicating that his 
symptoms had gotten worse.  He reported being on edge and staying 
mad and aggressive.  

Based on these complaints, the Veteran was provided with a second 
VA examination in October 2007.  At the examination, examiner 
found that the Veteran's psychiatric symptoms had gotten worse 
since his previous VA examination.  At this examination, the 
Veteran related symptoms that met the criteria for a 30 percent 
rating.  As such, the Board concludes that a 30 percent rating is 
warranted from August 18, 2006, the date the Veteran's letter was 
received reporting worsening symptoms.  

Next, the Board considers whether a rating in excess of 30 
percent is warranted.  In this regard, a 50 percent rating is 
warranted when the evidence indicates occupational and social 
impairment, but with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, stereotyped speech; panic attacks more than once 
a week; difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete task); impaired judgment 
and impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, DC 9433.

However, the evidence does not indicate that the symptoms of the 
Veteran's dysthymic disorder are of such severity as to warrant a 
50 percent rating.  First, throughout the entire period on 
appeal, including at his VA examinations in August 2005 and 
October 2007, the Veteran has consistently exhibited a restricted 
affect.  However, his speech was otherwise normal.  Specifically, 
at his VA examination in August 2005, his speech was normal in 
tone, rate and articulation.  Similarly, at his VA examination in 
October 2007, as well as at his psychiatric evaluation in 
December 2007, his speech was again observed to be normal in 
rate, rhythm and tone.  Therefore, while his affect has been 
restricted, it does not appear that his speech has been otherwise 
affected.  

The Veteran has experienced insomnia throughout the course of the 
appeal and, at his October 2007 VA examination, he reported 
having feelings of intermittent anxiety which he described as a 
"constant worrying struggle."  Specifically, he experienced 
anxiety over the state of his marriage, his schooling, his 
children and the death of his father.  However, he did not 
indicate experiencing panic attacks.  In fact, he stated that he 
was able to combat his depression by keeping active.  Thus, while 
the Veteran had episodes of anxiety, panic attacks more than once 
per week have not been indicated.  

Next, the Veteran has not exhibited a difficulty in understanding 
complex commands, impairment of memory or judgment, or impaired 
abstract thinking.  Specifically, at his VA examination in August 
2005, his social judgment was observed to be fair and, while his 
personal insight appeared limited, his impulse control was fair.  
Additionally, his memory was observed to be good based on simple 
memory exercises, and his fund of information and abstract 
thinking skills were both observed to be average.  While the VA 
examiner in October 2007 found that the Veteran's psychiatric 
symptoms had worsened since his last VA examination, no evidence 
of tangentiality, looseness of associations or flight of ideas 
was observed.  Additionally, there was no evidence of delusions, 
and his thoughts appeared well-formed and presented.  

Moreover, at his December 2007 psychiatric evaluation, the 
Veteran's insight was poor, but he again remained alert and fully 
oriented, his attention and concentration were adequate and his 
cognitive processes were concrete.  Therefore, while his insight 
was generally observed to be poor, symptoms of impaired memory, 
judgment and abstract thinking were not indicated.  

Finally, most of the Veterans symptoms appear mostly related to 
his disturbances in motivation and mood, and the effect this 
might have in establishing and maintaining relationship, but 
these impairments are not sufficiently severe as to warrant a 50 
percent rating.  Specifically, he was described at his October 
2007 VA examination as euthymic and lethargic.  It is also 
noteworthy that he has not been employed since 2005.  However, it 
does not appear that these symptoms have led to social 
impairment.  

For example, at his December 2007 psychiatric evaluation, his 
behavior was observed to be socially appropriate.  Moreover, at 
his VA examination in October 2007, he indicated that he has a 
strong relationship with his children.  The Veteran also 
indicated that he went to church occasionally, and would go to 
sporting events with his son.  Additionally, while he has not 
been working, he has been active as a full-time student, and 
mentioned an interest in continuing his studies.  Therefore, 
while he has disturbances of motivation and mood and some marital 
issues, it does not appear that these have led to either social 
or occupational impairment that would warrant a rating in excess 
of 30 percent, given his overall symptoms.  Furthermore, some 
social impairment is contemplated by a 30 percent rating.  

The Board has also considered the Veteran's Global Assessment of 
Functioning (GAF) score.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

The VA examiner in October 2007 and the psychologist at the 
December 2007 evaluation both gave scores of 55-60.  A GAF of 51-
60 reflects "moderate" symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or "moderate" 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  

It is noted that the GAF scores assigned in 2007 confirmed that 
the Veteran's symptoms had worsened since his examination in 
2005.  However, the scores did not show that his symptoms were so 
severe as to warrant a rating in excess of 30 percent, as the GAF 
scores currently assigned indicate moderate symptoms. 
VA treatment records have been reviewed, but they fail to show 
psychiatric symptoms that are more severe that currently rated.

In conclusion, based on the Veterans symptoms depressed mood and 
chronic sleep impairment, the Board determines that a 30 percent 
rating is warranted during the period on appeal.  However, a 
rating in excess of 30 percent is not warranted, as 
circumstantial, circumlocutory, or stereotyped speech; difficulty 
in understanding complex commands; impaired judgment; and 
impaired abstract thinking have not been shown.

With regard to all claims, the Board has also considered the 
Veteran's statements that his disabilities are worse than the 
ratings he currently receives.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  As such, the Veteran's 
statements have been considered, and in fact, his rating was 
increased based on his assertion that his symptoms had worsened, 
as the Veteran's report was corroborated by the report of a VA 
examination.  However, the Veteran is not competent to identify a 
specific level of disability for his service-connected 
disabilities according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's service-connected disabilities has 
been provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which these disabilities are 
evaluated.

In conclusion, a 30 percent rating is granted as of August 18 , 
2006, but no earlier, and a rating in excess of 30 percent is 
denied.

Extraschedular

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of each of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

In this case, the Veteran has not been employed, but has instead 
been enrolled as a full-time student.  He has also expressed an 
interest in continuing his education.  Moreover, the Board 
concludes that with regard to each increased rating issue 
evaluated in this decision, the rating criteria reasonably 
describes the Veteran's disability level and symptomatology, and 
provides for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  

Thus, the Veteran's disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  

Right Hip

The Veteran's was granted service connection for his right hip 
disability by a December 2005 rating decision which assigned a 10 
percent rating under 38 C.F.R. § 4.71a, DC 5252.

Under DC 5252, a 10 percent rating is assigned when flexion of 
the thigh is limited to 45 degrees.  A 20 percent rating is 
assigned when flexion of the thigh is limited to 30 degrees.  
Alternatively, a rating in excess of 10 percent could be assigned 
for the Veteran's hip under Diagnostic Code 5253 which provides a 
20 percent rating when there is limitation of abduction of the 
thigh with motion lost beyond 10 degrees.

In August 2005, the Veteran underwent a VA examination.  He 
reported having occasional right hip pain which lasted a minimum 
of 15 minutes and was relieved by rest.  The Veteran indicated 
that these episodes were rare and were not debilitating.  The 
Veteran denied needing any medication for his hip.  

In October 2005, the Veteran filed a notice of disagreement 
indicating that he disagreed with the rating for his hip.  He 
asserted that he was not able to stand for more than an hour 
without his hip flaring up.

An x-ray of the right hip in October 2005 did not show any hip 
disability, and the Veteran was assessed with arthralgia of the 
right hip.

VA treatment records have been reviewed, but they failed to show 
any range of motion testing of the right hip.

Given the Veteran's assertion that his hip was worse than 
evaluated, the Veteran was provided with a second VA examination 
in October 2007.  The Veteran reported that he could walk 2 
miles, and denied using any assistive devices.  He estimated that 
his hip pain was 2/10 and stated that it did not cause problems 
with his activities of daily living.  On range of motion testing, 
the Veteran demonstrated 120 degrees of flexion, 20 degrees of 
internal rotation, 30 degrees of external rotation, 30 degrees of 
abduction and 20 degrees of adduction.  Additionally, the 
examiner stated that there was no pain with motion.  In 
addressing DeLuca, the examiner stated that the Veteran had mild 
discomfort associated with the examination of his hip.  He added 
that it was conceivable that pain could further limit the 
Veteran's function, particularly with repetition, but the 
examiner found that it was not feasible express this in terms of 
any additional limitation of motion, as these matters cannot be 
determined with any degree of medical certainty.  

Reviewing the evidence presented over the course of the Veteran's 
appeal, the Board notes that at no time was the flexion of the 
Veteran's right hip limited to either 30 degrees of flexion or 
abduction of the thigh limited to 10 degrees.  In fact at the 
most recent examination the Veteran had 120 degrees of flexion 
and 30 degrees of abduction.  

As such, the criteria for a rating in excess of 10 percent have 
not been met. In reaching this conclusion, the Board has 
considered whether a higher disability evaluation is warranted on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  In this case, the examiner did not specifically 
provide exact limitation of motion measurements that accounted 
for functional loss from pain, etc.  However, the examiner found 
the Veteran's pain on testing to be mild.  Furthermore, the 
Veteran's hip was noted to cause pain that was only 2/10 and 
which did not interfere with his activities of daily living.  
Additionally, even if some loss of motion was caused by pain and 
repetitive motion, the fact remains that the Veteran demonstrated 
flexion that was four times the limitation of motion needed for a 
higher rating and adduction that was three times what was 
required.  As such, the Board concludes that a higher rating is 
not warranted based on functional limitation.

Thus, the criteria for a rating in excess of 10 percent for the 
Veteran's right hip disability have not been met, and the 
Veteran's claim is therefore denied.


ORDER

A compensable rating for allergic rhinitis prior to October 12, 
2007 and a rating in excess of 10 percent for allergic rhinitis 
since October 12, 2007 is denied.  

A 10 percent rating, but no more, for hypertension is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

A rating in excess of 10 percent for dysthymic disorder prior to 
August 18, 2006 is denied.

A 30 percent rating for dysthymic disorder is granted effective 
August 18, 2006, subject to governing criteria applicable to the 
payment of monetary benefits.

A rating in excess of 30 percent for dysthymic disorder is 
denied.

A rating in excess of 10 percent for a right hip disability is 
denied.


REMAND

The above adjudicated issues notwithstanding, the Board has 
determined that additional development is required for some 
additional issues raised by the evidence of record.  

The Veteran was granted service connection for a lower back 
disability in a December 2005 rating decision, and assigned a 40 
percent evaluation as of the date of separation from the 
military.  The Veteran filed a notice of disagreement with this 
rating decision and subsequently perfected an appeal of the issue 
to the Board in October 2006.  

While this appeal was pending, the Veteran underwent a VA 
examination in October 2007 to evaluate the current nature and 
severity of his back disability.  The RO reviewed the examination 
report and concluded that the examination had shown improvement 
in the Veteran's back disability.  Accordingly, the RO in a 
November 2007 rating decision proposed to reduce the Veteran's 
back disability from 40 percent to 20 percent.  The Veteran did 
not object to this proposal and did not submit any evidence 
showing why his rating should not be reduced; and in a March 2008 
rating decision, the RO reduced the Veteran's lower back rating 
to 20 percent.  In May 2008, the Veteran filed a notice of 
disagreement with the reduction.  However, to date no statement 
of the case has been issued regarding the propriety of reduction.
  
It is noted that a supplemental statement of the case was issued 
in June 2008, but this addressed only the issue of entitlement to 
an increased rating for a back disability.

In order to appeal a rating decision to the Board, certain 
procedural steps must be followed to grant the Board jurisdiction 
to review the case.  First, once a rating decision issues, the 
veteran or his or her representative must file a timely notice of 
disagreement; so long as the issues being appealed are clear, the 
AOJ by law must then issue a statement of the case; finally, to 
convey jurisdiction to hear the case on the Board, the Veteran 
must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 
20.200, 20.201, 20.302(a).  

As noted, the Veteran filed a notice of disagreement in May 2008 
with the decision to reduce his back rating.  This notice of 
disagreement is still pending, as no statement of the case has 
been issued.  It is therefore proper to remand this claim so that 
the Veteran may be provided with a statement of the case on this 
issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see 
also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).  However, this issue will be returned to the Board 
after issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); Archbold, 9 Vet. App. at 130.

With regard to the Veteran's claim for an increased rating for 
his back, the Board believes that the issue of the propriety of 
the reduction must first be addressed as its resolution will have 
a direct impact on the adjudication of the Veteran's claim for an 
increased rating for a back disability.  Because these issues are 
inextricably intertwined, a decision by the Board on the 
Veteran's increased rating claim for his back would at this point 
be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both are adjudicated).

As such, the Board will defer the adjudication of the Veteran's 
increased rating claim for his back disability until the issue of 
the reduction is fully adjudicated.

Next, the record indicates that the Veteran has been unemployed 
since 2005.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims (Court) held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim when 
such claim is expressly raised by the Veteran or reasonably 
raised by the record.  

The record has not indicated whether the Veteran is unemployable 
but, at an August 2007 VA examination, he reported that his 
shoulder and back prevent him from continuing in his profession 
as a welder.  Also, for the reasons stated above, his disability 
rating is now changed since his most recent VA examinations.  
Based on this evidence, as well as the Veteran's assertions, the 
Board finds that the issue of TDIU has been reasonably raised by 
the record and is, thus, properly before the Board by virtue of 
his increased-rating claims pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Specifically, a 
VA examination and opinion should be provided to determine 
whether his service-connected disabilities, alone or in 
aggregate, render him unable to secure or follow a substantially 
gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider the issue of 
whether the decision to reduce the Veteran's 
rating for his lower back disability from 40 
percent to 20 percent was proper; if the 40 
percent rating is not restored, the RO should 
issue a statement of the case in accordance 
with applicable law and regulations.  The 
Veteran should be informed of the period of 
time within which he must file a substantive 
appeal to perfect his appeal to the Board 
concerning this issue.  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If so, 
subject to current appellate procedures, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate. 
2.  Schedule the Veteran for a VA examination 
by an individual with the appropriate 
expertise.  The examiner should be provided 
with the Veteran's claim file and asked to 
fully review it.  The examiner should 
specifically indicate whether, without taking 
his age into account, the Veteran is 
precluded from obtaining or maintaining any 
gainful employment (consistent with his 
education and occupational experience) solely 
due to his service-connected disabilities 
(right shoulder, lower back, right hip, 
dysthymic disorder, right knee, allergic 
rhinitis, hypertension, scar and 
onychomycosis/tinea cruris).  Any opinion 
should be supported by a rationale 

3.  Readjudicate the claims on appeal.  If 
any decision remains adverse to the Veteran, 
he and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the issue 
on appeal as well as a summary of the 
evidence of record.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).
______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


